Citation Nr: 1147380	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-38 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection left knee osteoarthritis, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to May 1974. 

These matters come to the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and were appealed from a June 2008 rating decision.  


FINDINGS OF FACT

1.  The evidence regarding whether the Veteran's left knee osteoarthritis is the result of his service-connected right knee disorder is at least in relative equipoise.

2.  The Veteran experienced exposure to loud noise as a jet engine mechanic during his period of service.

3.  The Veteran has right ear hearing loss for VA compensation purposes, but the evidence does not reflect that in-service noise exposure resulted in such hearing loss, or that hearing loss is related to the Veteran's service in any other way.

4.  The Veteran does not have left ear hearing loss for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).

2.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2011).

3.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for left knee osteoarthritis, which constitutes a complete grant of that claim.  Therefore, no discussion of VA's duty to notify or assist with respect to that claim is necessary.

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the remaining issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a December 2007 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the December 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided a VA audiological examination in January 2008, and an opinion related to that examination by a physician in September 2008.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The examination and opinions were adequate because they provided sufficient information to decide the appeal and were based on a review of the relevant medical records by examiners with appropriate expertise who provided adequate rationales for their opinions.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).   The audiological examination report also addressed the effects of the Veteran's hearing loss on his daily activities and overall functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Left Knee Osteoarthritis

In addition to the above, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the Veteran asserts that his left knee osteoarthritis is the result of his service-connected right knee disability of post operative internal derangement of the right knee.  Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be granted. 

The record reflects a current disability of left knee osteoarthritis, as reflected in the report of a January 2008 VA examination; following physical and X-ray examination, a diagnosis of mild degenerative joint disease of the medial compartment of the left knee was given.  It also reflects a long history of treatment for the Veteran's right knee disability, including arthroscopic debridement of the right knee with excision of a loose flap of articular cartilage in December 1987, and a right total knee arthroplasty in December 2004.  

On the question of whether the Veteran's left knee osteoarthritis is the result of his service-connected right knee disability, the competent medical evidence is inconsistent.  In this regard, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The report of a January 2008 VA examination reflects the statement of the examiner that it would be mere speculation to make any connection of the left knee condition to that of the right knee.  Likewise, the report of an April 2009 VA examination reflects the examiner's opinion that, from a scientific perspective, it would be mere speculation to make a connection between the Veteran's right knee condition and his left knee condition.  That examiner stated that the painful conditions of a joint of one lower extremity may result in some biomechanical gait deviation and favoring of that side, with more use of the other extremity for weightbearing, etc., but that such individuals walk more carefully, become reasonably slow and do not cause trauma to the opposite lower extremity.  The examiner also stated that he was not able to find any scientific proof that a painful condition of a joint of the lower extremity would cause traumatic degenerative disease in the opposite extremity joints.  The examiner further stated that any relationship between the right knee and the left was hypothetical and speculative, and that he could not resolve the issue with resorting to mere speculation.  

Conversely, a September 2008 letter from the Veteran's primary care physician reflects the opinion that it is at least as likely as not that the Veteran's right knee disorder caused his left knee disorder.  The physician stated that the Veteran had an antalgic gait, favoring the left leg for about 30 years, and that, throughout that time, he was working at jobs that were not likely to cause knee injuries.  The physician included in the letter a passage from a medical journal suggesting that injury in a part of the body, such as a pain condition in a lower extremity causing an antalgic gait, could cause problems in other areas of the body, as pain avoidance may cause shifts in weight and other activities that might lead to injury in other parts of the body.  The VA physician further stated that her opinion was based on such literature, and the fact that the Veteran did not injure his left knee or engage in occupations that would have caused extensive wear and tear on his knees.

While the Board acknowledges the opinions of the January 2008 and April 2009 VA examiners, each opinion is equivocal and concludes that an answer could not be given without resort to mere speculation; neither opinion expresses that it is more likely than not that the Veteran's left knee osteoarthritis is unrelated to his service-connected right knee disorder.  The September 2008 opinion letter of the Veteran's VA primary care physician states the definite opinion that it is at least as likely as not that the Veteran's right knee disorder caused his left knee disorder.  The Veteran's primary care physician had the appropriate expertise to render such an opinion, was knowledgeable about the Veteran's knee disorders and resulting symptomatology, and cited to medical literature to support her opinion.  Under these circumstances, the Board finds the evidence as to whether left knee osteoarthritis is the result of the Veteran's service-connected right knee disability to be at least in relative equipoise.  

Thus, given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for left knee osteoarthritis are met.

B.  Right and Left Ear Hearing Loss

In addition, to the above, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for organic diseases of the nervous system is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 25 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In this case, the Veteran asserts that he suffers current right ear and left ear hearing loss as the result of noise exposure during flight line operations in service.  Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims must be denied. 

The Veteran's DD Form 214 (Report of Separation From Active Duty) indicates that the Veteran's military specialty was aircraft mechanics.  Thus, the record reflects that the Veteran was likely exposed to loud noise during his period of service.

Service treatment records reflect no complaints of, or findings pertinent to, any hearing loss of either ear.  They further reflect that, on his induction into service in August 1969, audiometric testing revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
15
5
0
0
0

Audiometric testing noted in the report of a March 1974 examination revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
15
5
5
0
5

Furthermore, audiometric testing noted in the report of an April 1974 examination for the Veteran's separation from service revealed that pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
5
0
0
0
5

No hearing loss problems were noted at the time of the April 1974 examination, and, at that time, the Veteran reported that he had not had, and had never had, ear trouble or hearing loss.

The record reflects that, following service, the Veteran filed a claim for service connection for a knee injury in September 1974.  The report of a January 1975 VA examination in connection with that claim does not indicate that the Veteran reported any hearing problems, and specifically indicates that hearing loss was not noted.  

The record furthermore reflects no treatment, complaints, or other indications of hearing problems prior to the Veteran's October 2007 claim for service connection.  Also, there is no post-service medical record relating to any hearing problem prior to a January 2008 VA audiological examination.

The report of the January 2008 VA examination reflects that the Veteran's main complaint was of tinnitus, and that he was unsure if he had hearing loss.  He denied having any trouble understanding speech.  He reported serving as a jet mechanic, and that he was exposed to noise aboard an aircraft carrier.  It was noted that from 1974 to 1992 the Veteran owned an equipment rental business and was exposed to lawn equipment noise, and that he had worked as a truck driver since 1999.  The Veteran reported that he used to shoot handguns often, but always wore hearing protection when doing so.  The Veteran also reported having constant bilateral tinnitus since working around jets in the military.

The only post-service audiometric test results of record are contained in the report of the January 2008 VA examination.  Audiometric testing at that time revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
20
25
50
LEFT
10
10
20
20
35

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 98 percent in the left ear.  The audiologist stated the results showed hearing within normal limits through 3000 Hertz, a sloping to a moderate to moderately severe sensorineural hearing loss of the right ear, a sloping to mild to moderate sensorineural hearing loss for the left ear, and excellent speech discrimination scores, bilaterally.  

After reviewing the claims file, the January 2008 VA audiologist noted that, at the Veteran's entrance and exit examinations, he had normal hearing thresholds at 500 to 6,000 Hertz, bilaterally, and that, therefore, the Veteran's current hearing loss was not a result of military noise exposure.  A September 2008 VA treatment note from a VA physician further suggests that if the Veteran was experiencing progressive hearing loss, it might be age-related or due to some other phenomena than noise exposure, noting that noise-induced hearing loss does not typically progress after the initial insult. 

Given the evidence of record, including the only post-service audiological evaluation results, the Board finds that the Veteran does not have a left ear hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385; the auditory threshold in none of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz was 40 decibels or greater, the thresholds for at least three of these frequencies were not 25 decibels or greater, and speech recognition scores using the Maryland CNC Test were not less than 94 percent.  The Board acknowledges that the Veteran may believe that he has hearing loss in his left ear.  However, the competent, persuasive evidence reflects that the Veteran does not have, and has not had at any point during the pendency of the claim or appeal, the disability for which service connection is sought.  See 38 C.F.R. § 3.385 (2011).  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Also, the earliest indication of any hearing loss disability for VA compensation purposes in the right ear is dated in January 2008, more than 30 years after the Veteran's separation from service.  Thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) do not apply.

Furthermore, although the record reflects a current right ear hearing disability, the Board finds the January 2008 and September 2008 opinions to be persuasive.  The January 2008 opinion was based on a thorough examination of the Veteran and a review of the claims file, and both opinions were based on the circumstances of the Veteran's hearing loss, progressive in old age and not existing at the time of his service, and medical principles regarding the nature of such hearing loss and its likelihood to be related to past noise exposure.

The Board also finds the VA examiners' opinions to be consistent with the evidence of record.  The Board recognizes that the Veteran is competent to report matters within his own personal knowledge, including a continuity of hearing loss problems from the time of his service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board does not find any such assertions to be credible.  Following service, the Veteran filed his claim for service connection for a knee injury in September 1974; the Veteran did not file a claim for service connection for hearing loss until October 2007.  Also, the report of a January 1975 VA examination in connection with that claim does not indicate that the Veteran reported any hearing problems, and further indicates that hearing loss was specifically not noted.  Furthermore, the record reflects no treatment, complaints, or other indications of hearing problems prior to the Veteran's October 2007 claim for service connection, and no post-service medical record relating to any hearing problem prior to the January 2008 VA audiological examination.  Such evidence contradicts any assertion of continuous hearing problems following the Veteran's period of service, and therefore weighs against a grant of service connection based on continuity of symptomatology.  

Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no competent and probative opinion evidence of record indicating that any current hearing loss is related to the Veteran's service, and neither the Veteran nor his representative have identified any such evidence.

Accordingly, the Board finds that service connection for both right ear and left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection left knee osteoarthritis is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


